DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nimitz et al., U.S. 7,083,742. The reference discloses drop-in replacement refrigeration agents which may consist of R-32 and CF3I. See Table 5 at col. 14, which discloses compositions which have a molar ratio of approximately 40:60 and 20:80 CF3I and R-32, respectively. Expressed in weight percent, these compositions are approximately 78:32 and 49.5:50.5% CF3I:R32. This latter composition makes obvious applicant’s entire range of 46-48% by mass of CF3I and 52-54% by mass of R-32, since the compositions are disclosed as being of these approximate molar ratios. In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The office lacks both testing equipment and simulation software. Proof of any alleged unexpected results would be the responsibility of the applicant. Regarding lubricants, see the paragraph beginning at the bottom of col. 11. Regarding replacement of R-410A, determination of suitable apparatus for a known refrigerant amounts to ordinary experimentation. In addition, the GWP of R-410A can be readily calculated by the person of ordinary skill in the heat transfer art, and the replacement of high-GWP refrigerants with refrigerants of lower GWP is a notoriously well-known problem in the art. This reference differs from the claimed subject matter in that it does not disclose a met6hod of use of a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to use such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/059106. The reference discloses refrigerant compositions for replacing R22, R407CV, R410A, R404A or R507A, said compositions comprising CF3I and having low GWP (p. 1, bottom). See the method of replacing R404A disclosed at, e.g., p. 28, lines 26+. See Table 3, which discloses compositions consisting of CF3I and R-32 in amounts of 40-60% of each by mass. The reference teaches specifically at page 11, lines 3+ that compositions within this range will be nonflammable or less flammable. Use of lubricants is disclosed at p. 11, lines 24+. This reference differs from the claimed subject matter in that it does not disclose a method of use of a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to use such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition for the replacement of R410A in new or used equipment designed for use with R410A. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary. It would have been further obvious to formulate compositions as compatible as possible with such equipment and which mimicked the desirable properties of R410A within the disclosed percentages. 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
Applicant’s amendments to clarify the claim scope overcome the 112 rejection of record. 
Applicant’s more precise calculation of the weight percentages to be derived from the mole percentages of the Nimitz reference are noted with appreciation. The small discrepancy between applicant’s calculated ranges and the examiner’s ranges buttress the examiner’s position that the examiner’s ranges are approximate. The more precisely calculated weight percentages are also close enough to those of the prior art that the person of ordinary skill in the heat transfer art would expect similar results, especially in view of the disclosure by Nimitz that the disclosed ranges are approximate. 
Regarding flammability, it is well known in the heat transfer art that R32 is flammable and CF3I is not. There will be some threshold at which binary compositions are nonflammable, with slightly flammable compositions containing slightly more R32. As applicant’s terminology indicates, the difference in flammability is slight, and not something truly unexpected. In addition, the WO reference teaches specifically at page 11, lines 3+ that compositions within the A ranges of Table 3 will be nonflammable or less flammable. It appears that applicant has used an industry standard test to find a threshold which is fairly taught to exist within a disclosed range.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761